STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NORMA SANDERS, INDIVIDUALLY NO. 2022 CW 0915
AND AS SPOUSE AND SOLE

SURVIVING HEIR OF GREGORY

SANDERS

VERSUS

SHERIFF SID GAUTREAUX
(INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITIES AS
SHERIFF OF THE EAST BATON
ROUGE PARISH), EDWARD FAGOT,
JR., WALTER CRAWFORD AND
JAMES HARBIN, II
(INDIVIDUALLY AND IN THEIR
OFFICIAL CAPACITIES AS
DEPUTIES FOR THE EAST BATON
ROUGE PARISH SHERIFE'S
OFFICE) AND XYZ INSURANCE
COMPANY

OCTOBER 27, 2022

 

In Re: Sheriff Sid J. Gautreaux, III, Sheriff of East Baton
Rouge Parish, Edward Fagot, Jr., Walter Crawford, and
James Harbin, II, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 654033.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.

VGW
JMG

Wolfe, J., dissents and would direct that the Clerk of this

court issue the Notice of Briefing Schedule pursuant to La. Code
Civ. P. art. 966(H) to the counsel of record herein.

COURT OF APPEAL, FIRST CIRCUIT

asl)

DEPUTY CLERK OF COURT
FOR THE COURT